Exhibit 10.3




THIRD AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT


THIS THIRD AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT (this “Amendment”) is
made as of May 6, 2016 (“Effective Date”) by and between MARSHALL PROPERTY LLC,
a Delaware limited liability company (“Landlord”), and ALARM.COM INCORPORATED, a
Delaware corporation (“Tenant”).
RECITALS
R-1    Pursuant to that certain Deed of Office Lease Agreement dated August 8,
2014, as amended by that certain First Amendment to Deed of Office Lease
Agreement dated as of May 29, 2015 but not fully executed until June 8, 2015,
and that certain Second Amendment to Deed of Office Lease Agreement dated as of
October 19, 2015 (collectively, as amended, the “Lease”), Landlord is currently
leasing to Tenant and Tenant is currently leasing from Landlord an “agreed upon”
one hundred six thousand two hundred fifty-one (106,251) square feet of rentable
area, comprised of (a) twelve thousand two hundred seventy-nine (12,279)
rentable square feet on the first (1st) floor, and (b) twenty-three thousand
four hundred ninety-three (23,493) rentable square feet on each of the eighth
(8th), ninth (9th), tenth (10th), and eleventh (11th) floors (collectively, the
“Original Premises”) of the building located at 8281 Greensboro Drive, Tysons,
Virginia 22102 (the “Building”), as more particularly described in the Lease.
The Lease Term is scheduled to expire on June 30, 2026.
R-2    Landlord and Tenant desire to amend the Lease to add the entire fifth
(5th) floor of the Building (the “Second Expansion Premises”) to the Original
Premises, provide for Tenant’s short term leasing of a portion of the third
floor and to otherwise amend the Lease, subject to and in accordance with the
terms and conditions set forth in this Amendment.
R-3    Except as otherwise defined herein, all terms and phrases used in this
Amendment that are defined in the Lease shall have the same meaning as set forth
in the Lease. In the event of any conflict between the Lease and this Amendment,
the terms of this Amendment shall control.
COVENANTS
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
1.Recitals. The foregoing Recitals are true and correct and are incorporated
herein by reference.


2.Addition of Second Expansion Premises. Effective as of the Second Expansion
Premises Commencement Date (as hereinafter defined), the Second Expansion
Premises, which contains an “agreed upon” twenty-three thousand four hundred
ninety-three (23,493) square feet of rentable area on the fifth (5th) floor of
the Building as depicted on the diagram attached hereto as Attachment A, shall
be added to the Original Premises. From and after the Second Expansion Premises
Commencement Date, the rentable area of the Original Premises and the Second
Expansion Premises (collectively, the “Premises”) shall consist of an “agreed
upon” one hundred twenty-nine thousand seven hundred forty-four (129,744) square
feet of rentable area on the first (1st), fifth (5th), eighth (8th), ninth
(9th), tenth (10th), and eleventh (11th) floors of the Building. Landlord hereby
leases to Tenant and Tenant hereby rents from Landlord the Second Expansion
Premises, subject to and in accordance with the terms and conditions of this
Amendment. On the Second Expansion Premises Commencement Date, the Second
Expansion Premises shall become part of the Premises and, except as otherwise
provided in this Amendment, be subject to all the then-current terms and
conditions of the Lease for the remainder of the Lease Term.


3.Second Expansion Premises Commencement Date. The “Second Expansion Premises
Commencement Date” shall be January 1, 2017. Landlord shall deliver the Second
Expansion Premises to Tenant in “as-is” condition, broom clean and free of
personal property. Landlord shall be responsible to ensure that the Base
Building systems (as defined in the Lease) serving the Premises are in good
working order as of the delivery date for the Second Expansion Premises.
Landlord shall deliver the Second Expansion Premises to Tenant promptly after
this Amendment is fully executed and delivered. All of the terms and conditions
of the Lease, as amended hereby, shall apply with respect to the Second
Expansion Premises from and after such delivery date, including, without
limitation, the insurance and indemnity provisions, and the fact that the Second
Expansion Premises Base Rent shall commence on the Second Expansion Premises
Commencement Date.


4.Rent.
(a)    From and after the Second Expansion Premises Commencement Date, Tenant
shall pay to Landlord, without setoff, deduction, or demand, in addition to
annual Base Rent for the Original Premises as provided in the Lease, base rent
for the Second Expansion Premises (“Second Expansion Premises Base Rent”) as
provided below, subject to the abatement provided below. The annual Second
Expansion Premises Base Rent shall be part of the Rent under the Lease, and
shall be payable in equal monthly installments in accordance with the terms and
conditions set forth in Section 5.01 of the Lease.




- 1 -

--------------------------------------------------------------------------------




Time Period


Second Expansion Premises Base Rent Per Rentable Square Foot of Second Expansion
Premises


Monthly Installment of Second Expansion Premises Base Rent


Annual Second Expansion Premises Base Rent


1/1/17-12/31-17
$32.50
$63,626.88
$763,522.50
1/1/18-12/31/18
$33.31
$65,212.65
$782,551.83
1/1/19-12/31/19
$34.14
$66,837.59
$802,051.02
1/1/20-12/31/20
$34.99
$68,501.67
$822,020.07
1/1/21-12/31/21
$35.86
$70,204.92
$842,458.98
1/1/22-12/31/22
$36.76
$71,966.89
$863,602.68
1/1/23-12/31/23
$37.68
$73,768.02
$885,216.24
1/1/24-12/31/24
$38.62
$75,608.31
$907,299.66
1/1/25-12/31/25
$39.59
$77,507.32
$930,087.87
1/1/26-6/30/26
$40.58
$79,445.50
n/a



(b)    Notwithstanding the foregoing, provided no Default then exists under the
Lease, Landlord shall abate the monthly Second Expansion Premises Base Rent
payable only as follows: (i) one hundred percent (100%) of the monthly Second
Expansion Premises Base Rent payable shall be abated for the period commencing
on January 1, 2017 and ending on September 30, 2017, and (ii) fifty percent
(50%) of the monthly Second Expansion Premises Base Rent payable shall be abated
for the period commencing on October 1, 2017 and ending on March 31, 2018.
(c)    In addition to the Second Expansion Premises Base Rent set forth above,
Tenant shall continue to pay to Landlord any and all other amounts required to
be paid pursuant to the terms of the Lease (including, but not limited to, Base
Rent for the remainder of the Premises, and Tenant’s Pro Rata Share of increases
in Expenses and Taxes). No abatement, allowance, or other concession whatsoever
shall apply to the Second Expansion Premises or this Amendment except as
expressly set forth in Paragraph 4(b) above and the Work Letter referred to in
Paragraph 6 below.


5.    Expenses and Taxes. From and after the Second Expansion Premises
Commencement Date, Tenant shall pay Tenant’s Pro Rata Share of increases in
Expenses and Taxes with respect to the Second Expansion Premises; provided,
however, that with respect only to the Second Expansion Premises, the Base Year
for Expenses and Taxes shall be calendar year 2017. As of the Second Expansion
Premises Commencement Date, Tenant’s pro rata share of increases in Expenses and
Taxes with respect only to the Second Expansion Premises is nine and eleven
hundredths percent (9.11%) (based on a Total Rentable Area of the Building of
two hundred fifty-seven thousand eight hundred twenty-four (257,824)), and
Tenant’s Pro Rata Share with respect to the entire Premises is fifty and
thirty-two hundredths percent (50.32%).


6.    Condition. Landlord shall have no obligation whatsoever to make any
Alterations (as defined in Section 11.03 of the Lease) or improvements in or to
any part of the Second Expansion Premises or the Original Premises. All
improvements to the Second Expansion Premises shall be accomplished by Tenant in
accordance with the Work Letter attached hereto as Attachment B.


    
7.    Parking. From and after the Second Expansion Premises Commencement Date,
Tenant shall have the right to seventy-six (76) additional unreserved Parking
Permits (based on the parking share for the Second Expansion Premises of three
and one-quarter (3.25) spaces per one thousand (1,000) rentable square feet in
the Second Expansion Premises) in the Garage adjacent to the Building, subject
to and in accordance with Section 28 of the Lease, which amount shall be added
to and become part of Tenant’s Parking Share. Tenant previously converted ten
(10) of the Parking Permits from Tenant’s Parking Share to permits for reserved
parking in the Garage (the “Reserved Garage Permits”). Notwithstanding anything
to the contrary contained in the Lease, Tenant hereby elects to convert an
additional ten (10) parking permits (from among Tenant’s allocation of Parking
Permits for the Second Expansion Premises) for reserved parking spaces on the
surface lot adjacent to the Building (the “Reserved Surface Spaces”). The
location of the Reserved Surface Spaces in such surface lot shall be as shown on
Attachment C, however, Landlord may relocate the Reserved Surface Spaces from
time to time to other locations on the surface lot designated by Landlord, by
providing at least thirty (30) days prior written notice to Tenant. Commencing
on May 1, 2016 Tenant shall pay for such Reserved Surface Spaces at Landlord’s
then-current market rate charge therefor (currently $75 per space per month),
which rate is subject to increase from time to time. Landlord currently provides
an


- 2 -

--------------------------------------------------------------------------------




attendant on the surface lot to address unauthorized parking, however Landlord
shall not be responsible for monitoring the use of such Reserved Surface Spaces.
The procedure for unauthorized use as provided in the Lease for reserved spaces
shall apply to the spaces on the surface lot.
Landlord’s right to use the Garage is through a parking agreement with the
adjacent property owner. Subject to such owner’s approval, Tenant may engage a
parking consultant, at Tenant’s sole cost, to review potential solutions to
assist with parking in the Garage. Neither Landlord nor such owner shall have
any obligation to incorporate any changes that may be identified by Tenant’s
parking consultant.
8.    Signage. Tenant has installed one exterior Top of Building Sign (as
defined in the Lease) on the Building of approximately 150 square feet.
Paragraph 9A (Exterior Building Signage) of Exhibit F to the Lease is hereby
amended to provide that so long as Tenant (a) leases and occupies a minimum of
117,465 rentable square feet in the Building, and (b) is not in default of its
covenants and obligations under the Lease after notice thereof and expiration of
any applicable cure period, and (c) has not assigned this Lease, other than to
an Affiliated Entity and/or Permitted Successor, then Tenant shall be entitled
to install one additional Building Sign (that is not greater than 100 square
feet) in accordance with the terms of this Section 9A of the Lease.
Notwithstanding the foregoing, if Tenant has installed a second exterior
Building sign pursuant to this Section, and Tenant thereafter subleases 12,279
rentable square feet or more other than to an Affiliated Entity and/or Permitted
Successor (collectively, a “Third Party Sublease”), or if any of the other
conditions set forth in clauses (a) through (c) above are not satisfied, then
Tenant’s rights to such second exterior sign shall be void and without force or
effect. Tenant’s rights under this Section are personal to the initial Tenant
named herein and may not be exercised by any subtenant or assignee of such
Tenant (other than an assignee that is an Affiliated Entity or a Permitted
Successor). If Tenant has not installed the second Top of Building Sign by the
second anniversary of the Second Expansion Premises Commencement Date, then
Tenant’s rights with respect to such additional sign under this Paragraph shall
lapse and expire.


9. Third Floor Spec Suite. Notwithstanding anything to the contrary contained in
the Lease (including without limitation Paragraph 4 of Exhibit F of the Lease),
for the period (the “Spec Suite Term”) commencing on May 9, 2016 (the “Spec
Suite Commencement Date”) and expiring on May 8, 2017 (the “Spec Suite
Expiration Date”), Tenant shall lease an “agreed upon” six thousand three
hundred sixty-four (6,364) rentable square feet of space located on the third
(3rd) floor of the Building and known as Suite 310 (the “Third Floor Spec
Suite”), as depicted on the diagram attached hereto as Attachment D, subject to
and in accordance with the terms and conditions set forth in this Paragraph and
in the Lease. Not later than the Spec Suite Expiration Date Tenant shall
surrender the Third Floor Spec Suite to Landlord in the same condition in which
it was delivered to Tenant (without showing wear and tear), including, without
limitation, all improvements and finishes (including carpeting, flooring, and
wall covering) and the location and condition of all Furniture therein.


(a)Commencing on the Spec Suite Commencement Date and continuing throughout the
Spec Suite Term, Tenant shall pay to Landlord, without setoff, deduction,
abatement or demand, in addition to annual Base Rent for the Original Premises
and the Second Expansion Premises Base Rent, base rent for the Third Floor Spec
Suite (the “Spec Suite Base Rent”) in the amount of Thirty-Four and 00/100
Dollars ($34.00) per square foot of rentable area in the Third Floor Spec Suite.
The Spec Suite Base Rent shall be part of the Rent under the Lease and shall be
payable in equal monthly installments of Eighteen Thousand Thirty-One and 33/100
Dollars ($18,031.33) each in accordance with the terms and conditions for the
payment of Rent set forth in Section 5.01 of the Lease. No abatement shall apply
with respect to the Spec Suite Base Rent.


(b)Tenant shall accept the Third Floor Spec Suite in its “as is” condition,
broom clean. Landlord shall be responsible to ensure that the Base Building
systems (as defined in the Lease, e.g., mechanical, electrical, and plumbing
systems) serving the Premises are in good working order as of the delivery date
of the Third Floor Spec Suite. Landlord shall make the Third Floor Spec Suite
available to Tenant upon the full execution and delivery of this Amendment for
Tenant to begin preparing same for its occupancy. Landlord shall have no
obligation (and Tenant shall have no right) whatsoever to make any Alterations
(as defined in Section 11.03 of the Lease) or improvements in or to any part of
the Third Floor Spec Suite. Notwithstanding the foregoing, Tenant shall have the
right to remove the partitions in the area designated on Exhibit F as the
Partition Removal Area; however not later than the last day of the Spec Suite
Term, Tenant shall, at its sole cost, restore such area to exactly the same
condition as existing on the date hereof, including the finishes and details set
forth on Exhibit D-2 and as shown in the photo attached as page two of Exhibit
D-2. No improvements or other allowance whatsoever shall be applicable to the
Third Floor Spec Suite.


(c)During the Spec Suite Term, at no additional cost to Tenant, Landlord shall
lease to Tenant for use in the Third Floor Spec Suite in connection with the
conduct of Tenant's business therein, all of the furniture, fixtures and
equipment listed on Attachment E attached hereto (the “Furniture”) in its “as
is” condition as of the Spec Suite Commencement Date. Tenant, at Tenant's sole
cost and expense, shall throughout the Spec Suite Term maintain the Furniture in
clean, sanitary and good operating condition, shall take good care thereof and
shall make all required repairs thereto, all in a manner commensurate with the
standards, style, image and operation of the Building as a first class office
building and in accordance with industry guidelines and manufacturers’
recommendations. The Furniture shall remain the property of Landlord and shall
not be subject to the lien of any lender or creditor of Tenant. Tenant shall not
at any time sell, transfer or remove any of the Furniture from the Third Floor
Spec Suite. Upon the expiration


- 3 -

--------------------------------------------------------------------------------




or earlier termination of the Spec Suite Term, the Furniture shall remain at the
Third Floor Spec Suite and be surrendered by Tenant in the same condition than
which the Furniture was delivered to Tenant. Periodically throughout the Spec
Suite Term, Landlord shall have the right to conduct an inventory of the
Furniture and inspect the Furniture to ensure that Tenant is complying with its
obligations under this Amendment. Tenant shall obtain and maintain all risk
property insurance insuring the Furniture.


(d)In addition to and notwithstanding the provisions of Section 7 above, from
and after the Spec Suite Commencement Date continuing through the expiration of
the Spec Suite Term, Tenant shall have the right to twenty-one (21) additional
unreserved Parking Permits (based on the parking share for the Third Floor Spec
Suite of three and one-quarter (3.25) spaces per one thousand (1,000) rentable
square feet in the Third Floor Spec Suite) in the Garage adjacent to the
Building, subject to and in accordance with Section 28 of the Lease, which
amount shall be added to and become part of Tenant’s Parking Share during the
Spec Suite Term.
 
(e)Provided that (i) there does not exist a Monetary Default or a material
non-monetary Default by Tenant under the Lease, and (ii) Tenant has not assigned
the Lease, other than to an Affiliated Entity or a Permitted Successor, both as
of the time of option exercise and as of the commencement of the hereinafter
described Spec Suite Extension Term, Tenant shall have the option (“Spec Suite
Extension Option”) to extend the Spec Suite Term for one (1) additional three
(3) year period (“Spec Suite Extension Term”), the additional term commencing as
of the expiration of the initial Spec Suite Term. Tenant may exercise its Spec
Suite Extension Option by giving Landlord written notice (“Spec Suite Extension
Option Notice”) not later than January 13, 2017. Upon the timely giving of such
Spec Suite Extension Option Notice, the Spec Suite Term shall be deemed extended
upon all of the terms and conditions of the Lease (as amended hereby). If Tenant
fails to give timely notice, as aforesaid, Tenant shall have no further right to
extend the Spec Suite Term, time being of the essence for this Paragraph.


(1)Commencing on the first day of the Spec Suite Extension Term (the “Spec Suite
Extension Commencement Date”), the Spec Suite Base Rent shall be Thirty-Four and
93/100 Dollars ($34.93) per square foot of rentable area in the Third Floor Spec
Suite. On each anniversary of the Spec Suite Extension Commencement Date, the
Spec Suite Base Rent shall increase by an amount equal to two and three-quarters
percent (2.75%) of the Spec Suite Base Rent then in effect.


(2)From and after the Spec Suite Extension Commencement Date, Tenant shall pay
Tenant’s pro rata share of increases in Expenses and Taxes with respect to the
Third Floor Spec Suite; provided, however, that with respect only to the Third
Floor Spec Suite, the Base Year for Expenses and Taxes shall be calendar year
2017.


(3)If Tenant timely exercises the right to extend the Lease with respect to the
Third Floor Spec Suite for the Spec Suite Extension Term, then all the then
current terms and conditions of the Lease shall apply, except that the Spec
Suite Base Rent shall be as specified above, and Tenant shall have no further
right to renew or extend the Spec Suite Term.


10.    Brokerage. Landlord and Tenant each represents and warrants that it has
not entered into any agreement with, or otherwise had any dealing with, any
broker, agent or finder other than Cushman & Wakefield (“Landlord’s Broker”) and
Cushman & Wakefield (“Tenant’s Broker”) (collectively, the “Broker”) in
connection with the negotiation or execution of this Amendment which could form
the basis of any claim by any such broker, agent or finder other than the Broker
for a brokerage fee or commission, finder’s fee, or any other compensation of
any kind or nature. Landlord acknowledges that Landlord shall pay any commission
or fee due to Landlord’s Broker pursuant to a separate agreement and pursuant to
such agreement Landlord’s Broker shall pay a commission to Tenant’s Broker.
Landlord shall have no obligation whatsoever to pay any fee or commission except
to Landlord’s Broker pursuant to the aforesaid separate agreement. Tenant shall
indemnify and hold Landlord harmless from and against any claim for brokerage or
other commissions asserted by any broker, agent or finder employed by Tenant or
with whom Tenant has dealt, other than the Broker, including without limitation
all reasonable attorneys’ fees and costs incurred by Landlord in connection with
any breach by Tenant of the representations set forth in this Section and/or
enforcing this indemnity. Landlord shall indemnify and hold Tenant harmless from
and against any claim for brokerage or other commissions asserted by any broker,
agent or finder employed by Landlord, including without limitation all
reasonable attorneys' fees and costs incurred by Tenant in connection with any
breach by Landlord of the representations set forth in this Section and/or
enforcing this indemnity, or any claim made by Tenant's Broker, but with respect
to claims by Tenant’s Broker, only to the extent Landlord fails to pay
Landlord’s Broker pursuant to the aforesaid separate agreement.


11.    Ratification. Except as otherwise expressly modified by the terms of this
Amendment, the Lease shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of the Lease not expressly modified
herein are hereby confirmed and ratified and remain in full force and effect,
and, as further amended hereby, constitute valid and binding obligations of
Tenant enforceable according to the terms thereof. Tenant hereby acknowledges
that Landlord is not in default under the Lease as of the date hereof, and that
it is unaware of any condition or circumstance which, but for the passage of
time or delivery of notice, or both, would constitute an event of default by
Landlord under the Lease. Tenant has no claims, defenses or set-offs of any kind
to the payment or


- 4 -

--------------------------------------------------------------------------------




performance of Tenant's obligations under the Lease. Nothing contained herein
shall be deemed to waive any sums due from Tenant to Landlord, or any default or
event which, with the passage of time or delivery of notice, or both, would
constitute a default by Tenant under the Lease as of the date hereof.


12.    Authority. Tenant and each of the persons executing this Amendment on
behalf of Tenant hereby covenants and warrants that Tenant is a duly organized,
authorized and existing corporation and is in good standing under the laws of
the Commonwealth of Virginia, that Tenant has full right and authority to enter
into this Amendment, and that the person signing on behalf of Tenant is
authorized to do so on behalf of Tenant. Landlord and each of the persons
executing this Amendment on behalf of Landlord hereby covenants and warrants
that Landlord is a duly organized, authorized and existing limited liability
company and is in good standing under the laws of the Commonwealth of Virginia,
that Landlord has full right and authority to enter into this Amendment, and
that the person signing on behalf of Landlord is authorized to do so on behalf
of Landlord.


13.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be an original, but all of which shall constitute one and
the same Amendment. Faxed or electronically reproduced signatures shall have the
same binding effect as original signatures, and a faxed or an electronically
forwarded in pdf or similar format Amendment containing the signatures
(original, electronically reproduced or faxed) of the parties shall be binding.


14.    Binding Effect. This Amendment shall not be effective and binding unless
and until fully executed and delivered by each of the parties hereto. All of the
covenants contained in this Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, legal representatives,
and permitted successors and assigns.


[Signatures appear on the following page.]






- 5 -

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed under seal as of the date first above written.
 
 
LANDLORD:
 
 
MARSHALL PROPERTY LLC, a Delaware limited liability cvompany
 
 
By: /s/ Jeffery L. Kovach
 
 
Name: Jeffery L. Kovach
 
 
Title: Managing Director
 
 
Date: May 9, 2016
 
 
TENANT:
 
 
ALARM.COM INCORPORATED, a Delaware corporation
 
 
By: /s/ Daniel Ramos
 
 
Name: Daniel Ramos
 
 
Title: SVP
 
 
Date: May 6, 2016



















    




- 6 -